Citation Nr: 1411373	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO. 08-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the issue on appeal for additional development in December 2008, March 2010, and February 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2008.  A transcript of the hearing has been associated with the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Type II diabetes mellitus is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2006, prior to the initial unfavorable adjudication in September 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private medical records have been obtained and associated with the claims file, as have the Veteran's Social Security records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2011 and obtained an addendum opinion in February 2012. The addendum opinion was adequate as the opining physician reviewed the claims file, including the results of the March 2011 physical examination, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the addendum opinion to be sufficient evidence upon which to reach a decision on the Veteran's claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.


II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include type II diabetes mellitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For diabetes mellitus, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for type II diabetes mellitus, to include as due to herbicide exposure. The Board finds that service connection for type II diabetes mellitus is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. As the Veteran has a current diagnosis of type II diabetes mellitus, the first element is satisfied.

With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. The Veteran's service treatment records are silent for a diagnosis of type II diabetes mellitus while he was in service and are silent for any complaints of symptoms associated with type II diabetes mellitus. The Veteran's June 1968 separation examination notes no complaints of any type II diabetes mellitus symptoms, and does not reflect a diagnosis of the disability. It further notes that the Veteran's urinalysis was negative for albumin and sugar. On June 1968 report of medical history, the Veteran indicated that at that point he had no medical problems, and that he did not have a history of albumin or sugar in his urine. The examiner further noted on the report of medical history that apart from having mumps as a child, the Veteran otherwise had a negative history. Based on this medical evidence, the preponderance of the evidence is against finding an in-service injury, event, or disease.

Moreover, the preponderance of the evidence is against a finding that the Veteran's type II diabetes mellitus is causally or etiologically related to his service. The Veteran was provided with a VA examination in March 2011. The examiner noted that the Veteran was not diagnosed with type II diabetes mellitus until 2005 and there is no indication that the onset of diabetes was during service. However, the examiner stated that to opine as to whether the Veteran's type II diabetes mellitus was related to service would be to resort to mere speculation. An addendum opinion was obtained in February 2012. In that opinion, the reviewer noted that the Veteran's service treatment records were silent for any indication of type II diabetes mellitus, and that the Veteran's diabetes did not have its onset until after service. Based on that information, the reviewer opined that it was less likely than not related to the Veteran's active duty service. 

The Veteran's VA treatment records associated with the claims file reflect treatment for type II diabetes mellitus going back to approximately May 2008. The private medical records associated with the claim reflect treatment for type II diabetes mellitus going back to approximately April 2006, with an entry in October 2001 indicating that the Veteran wanted to be tested for diabetes. Thus, the earliest record mentioning type II diabetes mellitus is from October 2001, which is 33 years after the Veteran's separation from service. In light of this medical evidence, particularly the VA medical opinion, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current type II diabetes mellitus.

Second, the Veteran's type II diabetes mellitus cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with type II diabetes mellitus, which a listed chronic disease, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's type II diabetes mellitus did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the first medical record associated with the claims file that mentions type II diabetes mellitus is from October 2001. Thus, even using the earliest available date of October 2001, there is no indication of manifestation of diabetes until approximately 33 years after the Veteran's separation from service. As such, the preponderance of the evidence is against a finding that type II diabetes mellitus manifested to a degree of 10 percent within the one year presumptive period applicable to chronic diseases.

Third, the Veteran cannot service connect his type II diabetes mellitus on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, type II diabetes mellitus is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records are silent for any complaints of symptoms of type II diabetes mellitus. The Veteran's June 1968 separation examination is negative for the presence of albumin or sugar in the Veteran's urine, and the Veteran denied ever having albumin or sugar in his urine in the accompanying report of medical history. Thus, the preponderance of the evidence is against a finding that type II diabetes mellitus manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Finally, service connection cannot be granted based on herbicide exposure. 38 C.F.R. § 3.307, 3.309(e). The Veteran has stated that he was exposed to herbicides while stationed at Fort Polk, Louisiana, in 1966. The Veteran stated that he was tasked with defoliating the area using an herbicide he described as smelling like DDT. The Board acknowledges the Veteran's sincere belief that his current type II diabetes mellitus was caused by his military service.

In this case, however, the evidence fails to establish that the Veteran served in an area where herbicides are documented to have been used. The Veteran's dates of service and unit records were sent to Joint Service Records Research Center (JSRRC) for a determination as to whether he may have been exposed to herbicides during his service. See M21-1MR, part IV, subpart ii, ch. 2, section C, 10, o. In their response, as noted in a February 2011 VA memorandum, the JSRRC stated that US Army historical documents do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Polk from July 23, 1966 to September 20, 1966. They also stated that Fort Polk is not included on the Department of Defense listing of herbicide spray areas and test sites outside of Vietnam. The AMC also associated with the claims folder information from the Department of Defense inventory of herbicide operations, which did not show herbicides were used as alleged.  The National Personnel Records Center (NPRC) was also contacted, and the NPRC indicated there were no records of exposures to herbicides for the Veteran. The Veteran's DD-214 reflects no qualifying foreign service, such as in the Republic of Vietnam or in the Korean demilitarized zone. In light of the foregoing, the Board finds the Veteran's contentions of exposure to herbicides in the course of his duties while stationed at Fort Polk are outweighed by the objective evidence to the contrary.

Further, while the Veteran is competent to report that he was tasked with spraying defoliants while stationed at Fort Polk, he is not competent to report that the localized herbicide use utilized the type of chemicals that constitute an "herbicide agent" for the purposes of service connection under 38 C.F.R. § 3.307. An herbicide agent, by regulation, includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). The Veteran has presented no evidence that a chemical that would meet the definition of an herbicide agent for VA purposes was used in conjunction with the defoliating he conducted near Fort Polk, nor has he submitted evidence to show that he is competent to render an opinion as to the chemical makeup of any substances used at that time.

In light of the foregoing and given that the Veteran's service was not in an area where herbicides were used and as the most probative evidence of record does not show the Veteran was exposed to herbicides, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for type II diabetes mellitus. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's type II diabetes mellitus is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


